Judgment of the Supreme Court, Queens County, entered June 15, 1967, affirmed, without costs. No opinion. Appeal from order of the same court entered June 15, 1967 dismissed, without costs. An order denying a post-trial motion to set aside a verdict and for judgment contrary to the verdict or, in the alternative, for a new trial, made only on the trial minutes, is not appealable. In any event, the contentions on the appeal from the order were considered on the appeal from the judgment. Beldock, P. J., Christ, Rabin, Benjamin and Kleinfeld, JJ., concur.